     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     (916) 443-7141
3
     Attorney for defendant,
4    Mohammad Nawaz Khan
5
                          UNITED STATES DISTRICT COURT
6
                   FOR THE EASTERN DISTSRICT OF CALIFORNIA
7

8                             )                   Case No. 2:12-cr-00180 MCE
     UNITED STATES OF AMERICA,)
9                             )                   STIPULATION AND ORDER
            Plaintiff,        )                   CONTINUING DATE FOR STATUS
10                            )                   CONFERENCE
        vs.                   )
11                            )
     MOHAMMAD NAWAZ KHAN, and )
12                            )
     MOHAMMAD ADNAN KHAN,     )
13
                  Defendants.
14

15         Plaintiff, United States of America, by and through its counsel of record, and
16   Defendants, by and through their counsel of record, hereby stipulate as follows:
17
           The judgment and resentencing date now set for January 31, 2019 be
18
     continued to February 14, 2019 at 10:00 a.m.
19

20   DATED: January 25, 2019                       /s/ Timothy E. Warriner, Attorney for
                                                   Defendant, Mohammad Nawaz Khan
21

22   DATED: January 25, 2019                       /s/ Robert Wilson, Attorney for
                                                   Defendant, Mohammad Adnan Khan
23

24
     DATED: January 25, 2019                       /s/ Jeremy J. Kelley, Assistant
                                                   U.S.Attorney
25
                                       ORDER
26

                                              1
1          Pursuant to the above stipulation, the judgment and resentencing in this
2    matter is continued from January 31, 2019 to February 14, 2019 at 10:00 a.m.
3          IT IS SO ORDERED.
4    Dated: January 29, 2019
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                              2
